 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHRISTIAN DAVID ENTO,                               No. 2:18-cv-3191 AC P
12                       Plaintiff,
13            v.                                          ORDER AND FINDINGS AND
                                                          RECOMMENDATIONS
14    STATE OF CALIFORNIA, et al.,
15                       Defendants.
16

17          Plaintiff, a county jail inmate proceeding pro se, has filed this civil rights action seeking

18   relief under 42 U.S.C. § 1983. The matter was referred to this court pursuant to 28 U.S.C. §

19   636(b)(1)(B) and Local Rule 302. For the reasons stated below, the court will recommend that

20   this action be dismissed for failure to prosecute.

21          On December 12, 2018, plaintiff filed the instant complaint along with a motion to

22   proceed in forma pauperis. ECF Nos. 1, 2. On December 17, 2018, after determining that

23   plaintiff’s application to proceed in forma pauperis was deficient, the court directed plaintiff to

24   submit the filing fee or a properly completed in forma pauperis application. See ECF No. 4. The

25   court also ordered plaintiff to submit a certified copy of his inmate trust account statement from

26   the six-month period immediately preceding the filing of his complaint. See id.

27          On January 3, 2019, the court’s order was returned marked undeliverable and not in

28   custody. Approximately two months later, on March 7, 2019, plaintiff filed a request for copies
                                                          1
 1   of his entire case file. See ECF No. 5. In response, on March 11, 2019, he was informed by the
 2   Clerk’s Office that copies could be sent to him at a charge of $0.50 per page. See id. On the
 3   same day, plaintiff was mailed a copy of the court’s December 17, 2018 order directing him to
 4   file proper in forma pauperis and trust account documents.
 5          More than thirty days have passed, and plaintiff has yet to file the required documents as
 6   ordered by the court, nor has plaintiff requested an extension of time to do so.
 7          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign a
 8   District Court judge to this action.
 9          IT IS FURTHER RECOMMENDED that this action be dismissed for failure to prosecute.
10   See Local Rule 183(b).
11          These findings and recommendations are submitted to the United States District Judge
12   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
13   after being served with these findings and recommendations, plaintiff may file written objections
14   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
15   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
16   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
17   (9th Cir. 1991).
18   DATED: April 15, 2019
19

20

21

22

23

24

25

26

27

28
                                                       2
